DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
Claim Rejections - 35 USC § 101
Claims 18-20 are rejected under 35 U.S.C. § 101 because the claims are directed to non-statutory subject matter in the form of a “computer-readable storage medium.”  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments. (E.g., one of ordinary skill in the art could reasonably be expected to interpret the claimed computer readable medium as a carrier wave onto which instructions could be coded.)   See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bicego (US 2006/0265217) and Latvakoski (US 9,049,040).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675